DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 23, 2021. Claims 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s argument has been fully considered. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

The core argument centers on the interpretation of “measurement receiver”. Examiner understands Applicant’s interpretation of “measurement receiver” as collection and some level of processing of data. However, Examiner maintains that based on claim limitation, there is no limitation of prohibiting to interpret “measurement receiver” broadly as a data collection receiver such as probe and any sort of sensor. Furthermore, for a simple wireless sensor unit it may collect data and format the data (i.e. processing) for wireless transmission. In this regard, current rejections are reasonable and could be maintained as it is. 
However, for the benefit of rapid progress of the examination process. Examiner provides further citations for Applicant’s reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Publication 2016/0320317; hereinafter referred to as Wang) in view of Nickel et al. (United States Patent Publication 2012/0293379; hereinafter referred to as Nickel), and in further view of US 20150133062 A1 (Mrvaljevic).
Regarding claim 18, Wang discloses a method for testing a device under test with regard to its vector network characteristics, with the following steps:
providing at least two measurement receivers (RX TEST 1 and RX TEST 2), providing at least one signal generator device (220) formed separately from the at least two measurement receivers (RX TEST 1 and RX TEST 2), providing at least one data processing unit (240); 
providing the device under test (230); 
connecting the measurement receivers with the device under test, as disclosed in paragraph [0041] (i.e. An additional outlet 234 of directional coupler 232 couples power reflected from Port 1 (P1) of DUT 230 to a test receiver RX TEST 1) and paragraph [0042] (i.e., Similarly, signals leaving Port 2 (P2) are coupled via directional coupler 236 to test receiver RX TEST 2);
connecting the measurement receivers with the data processing unit, as exhibited in figure 2 and disclosed in paragraph [0042] (i.e., As is well understood by those of ordinary skill in the art, all of the complex receiver outputs are fed to a processor 240); 
Splitter 226 can divide the applied signal from source 220 between a reference path including reference receiver RX REF 1 and a test channel to Port 1 (P1) of the DUT 230 via directional coupler 232); and 
acquiring measurement signals via the measurement receivers (i.e., output from ports P1 and P2), as disclosed in paragraphs [0041]-[0042]; however, Wang is not clear in the disclosure of wherein the at least one data processing unit is separately formed with respect to at least one of the measurement receivers and wherein at least one of the measurement receivers is connected with the data processing unit in a flexible manner, thereby establishing a flexible connection between the data processing unit and the respective measurement receiver, wherein the flexible connection enables a repositioning of the respective measurement receiver with respect to the data processing unit.  However, the examiner maintains that it was well known in the art to provide wherein the at least one data processing unit is separately formed with respect to at least one of the measurement receivers and wherein at least one of the measurement receivers is connected with the data processing unit in a flexible manner, thereby establishing a flexible connection between the data processing unit and the respective measurement receiver, wherein the flexible connection enables a repositioning of the respective measurement receiver with respect to the data processing unit, as taught by Nickel.
            In a similar field of endeavor Nickel discloses a testing system with electrically coupled and wirelessly coupled probed In addition, Nickel discloses wireless probe 86 may be formed from one or more antennas, so probe 86 may sometimes be referred to herein as a test system antenna. Antenna 86 may be coupled to test equipment 84 by radio-frequency path 24. Path 24 may be formed from a coaxial cable or other transmission line structure (see paragraph [0042]). Additionally, Nickel discloses antenna 86 may be placed in the vicinity of device structures under test 98 (e.g., within 1 to 10 cm of device structures under test 98 or more than 10 cm or less than 10 cm away from device structures under test 98) or may be placed at a far-field location (e.g., meters away from device structures under test 98 or closer or farther). During operation, as test electromagnetic signals are transmitted by network analyzer 212 and 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang by specifically providing wherein the at least one data processing unit is separately formed with respect to at least one of the measurement receivers and wherein at least one of the measurement receivers is connected with the data processing unit in a flexible manner, thereby establishing a flexible connection between the data processing unit and the respective measurement receiver, wherein the flexible connection enables a repositioning of the respective measurement receiver with respect to the data processing unit, as taught by Nickel, for the purpose of enhancing ease of use by applying a known technique to render expected results.
Wang does not illustrate explicitly on measurement receiver that has processing capability. However, Mrvaljevic teaches (Mrvaljevic: Figs. 2-4, a flexible measurement receiver that collects sensor data, process data based on Apps on the receiver, and transmits to a central processing unit).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wang with measurement receiver that has processing capability as further taught by Mrvaljevic. The advantage of doing so is to provide a wireless mobile analysis tool collect remote sensing data (Mrvaljevic: [0001]-[0007]).
	Regarding claim 19, Wang and Nickel disclose everything as applied above (see claim 18), in addition, Wang discloses wherein the measurement receivers are synchronized with each other, as disclosed in paragraph [0042] (i.e., All of the receivers may be coherent receivers and share a common reference oscillator).
Claims 1-5, 9-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Publication 2016/0320317; hereinafter referred to as Wang) in view of Vanwiggeren (United States Patent 8,841,923) in further view of Nickel and US 20150133062 A1 (Mrvaljevic).
Regarding claim 1, Wang discloses a system for vector network analysis of a device under test, comprising:

at least one signal generator device (220) formed separately from the at least two measurement receivers; and
at least one data processing unit (240) connected with the measurement receivers (RX TEST 1 and RX TEST 2), the connection between the at least one data processing unit (240); however, Wang fails to disclose at least one of the measurement receivers being flexible so that the position of the measurement receiver is adjustable.  However, the examiner maintains that it was well known in the art to provide at least one of the measurement receivers being flexible so that the position of the measurement receiver is adjustable, as taught by Vanwiggeren.
            In a similar field of endeavor, Vanwiggeren discloses a device and method for performing remote frequency response measurements. In addition, Vanwiggeren the stimulus signal generator 141 has no direct connection to the receiver 160 while the stimulus response of the DUT 174 (input signal S(t)) is being measured, e.g., due to the extensive distance between the input and output of the DUT 174 (see column 16 lines 24-28 ). Further, Vanwiggeren discloses the receiver 160 is connected directly to the stimulus signal generator 141 by a calibration cable (not shown) during a calibration period. The stimulus signal generator 141 provides a calibration stimulus signal modulated at a fundamental frequency (see column 17 lines 46-48).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang by specifically providing at least one of the measurement receivers being flexible so that the position of the measurement receiver is adjustable, as taught by Vanwiggeren, for the purpose of providing additional operational modes, such as the calibration mode taught by Vanwiggeren, and likewise determining properties of the DUT based on measured signals and determined calibration data.
Moreover, the modified Wang is not clear in the disclosure of wherein the at least one measurement receiver is formed separately with respect to the data processing unit such that a flexible connection between the data processing unit and the respective measurement receiver is provided, and wherein the flexible connection enables a repositioning of the respective measurement receiver with 
            In a similar field of endeavor Nickel discloses a testing system with electrically coupled and wirelessly coupled probed In addition, Nickel discloses wireless probe 86 may be formed from one or more antennas, so probe 86 may sometimes be referred to herein as a test system antenna. Antenna 86 may be coupled to test equipment 84 by radio-frequency path 24. Path 24 may be formed from a coaxial cable or other transmission line structure (see paragraph [0042]). Additionally, Nickel discloses antenna 86 may be placed in the vicinity of device structures under test 98 (e.g., within 1 to 10 cm of device structures under test 98 or more than 10 cm or less than 10 cm away from device structures under test 98) or may be placed at a far-field location (e.g., meters away from device structures under test 98 or closer or farther). During operation, as test electromagnetic signals are transmitted by network analyzer 212 and applied to device structures under test 98 through probe 76, corresponding transmitted wireless electromagnetic test signals may be received through antenna 86 (see paragraph [0050]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang by specifically providing wherein the at least one measurement receiver is formed separately with respect to the data processing unit such that a flexible connection between the data processing unit and the respective measurement receiver is provided, and wherein the flexible connection enables a repositioning of the respective measurement receiver with respect to the data processing unit, as taught by Nickel, for the purpose of enhancing ease of use by applying a known technique to render expected results.
Wang does not illustrate explicitly on measurement receiver that has processing capability. However, Mrvaljevic teaches (Mrvaljevic: Figs. 2-4, a flexible measurement receiver that collects sensor data, process data based on Apps on the receiver, and transmits to a central processing unit).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wang with measurement receiver that has processing capability as further taught by Mrvaljevic. The advantage of doing so is to provide a wireless mobile analysis tool collect remote sensing data (Mrvaljevic: [0001]-[0007]).
Regarding claim 2, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein each of the measurement receivers is at least one of a vector measurement receiver and a heterodyne receiver, as disclosed in paragraph [0040] (i.e., VNA 210 can be employed to measure both amplitude and phase properties. The basic architecture of the VNA includes a signal generator, a test set, one or more receivers and a display. Additionally, most VNAs have two test ports permitting measurement of four scattering parameters or S-parameters (S.sub.11, S.sub.21, S.sub.12, S.sub.22). Because the applicant uses “alternative” form, the examiner needs only to find one receiver type from the list above. 
Regarding claim 3, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Vanwiggeren discloses wherein each of the measurement receivers comprises a filter (low pass filter 122) for frequency band selection, as disclosed in column 8 lines 13-15 and 23-25.
Regarding claim 4, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein the measurement receivers are synchronized with each other, as disclosed in paragraph [0042] (i.e., All of the receivers may be coherent receivers and share a common reference oscillator).
Regarding claim 5, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein the signal generator device has a reference output via which a reference signal with a reference frequency is outputted, as disclosed in paragraph [0041] (i.e., Splitter 226 can divide the applied signal from source 220 between a reference path including reference receiver RX REF 1 and a test channel to Port 1 (P1) of the DUT 230 via directional coupler 232).	
Regarding claim 9, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein the measurement receivers are positioned in a distributed manner so that respective measurements are done at distributed locations by the measurement receivers, as exhibited in figure 2 (see RX TEST 1 and RX TEST 2).
Regarding claim 10, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein the system comprises at least one directive component (directional coupler 232), as exhibited in paragraph [0042] and figure 2.
claim 11, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 10), in addition, Wang discloses wherein the directive component (232) has an interface for the device under test (230), as exhibited in figure 2.
Regarding claim 12, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 10), in addition, Wang discloses the directive component (232) is connected to the signal generator device (220), as exhibited in exhibited in figure 2 (connection made via splitter 226).	
Regarding claim 13, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 10), in addition, Wang discloses wherein the directive component (232) is directly connected to at least one of the measurement receivers (RX TEST 1), as exhibited in figure 2.
Regarding claim 14, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Vanwiggeren discloses wherein the measurement receivers are each configured to output at least a digital measurement data signal, as exhibited in figure 2, see analog-digital converters (23a and 24b0, wherein the signal sent from the data processor is a digital signal (see column 16 lines 52-58: The digitized signal includes both the phase and amplitude information needed to determine the phase and amplitude of the harmonics in the input signal S(t). Hence, a replica of the input signal S(t) can be provided by an inverse Fourier transform generated by the data processor 154. Results may be output and displayed on a display device, such as display 173).
Regarding claim 15, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Vanwiggeren discloses wherein the measurement receivers are each configured to output an analog measurement signal, as exhibited in figure 2; wherein the analog measurement signal is sent (outputted) to the analog-digital converter for further processing by the data processor.
Regarding claim 16, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Wang discloses wherein the system is a modular system that is extendable, given by the modifiable connections between the stimulus signal generator and the DUT, as exhibited in figure 10.
Regarding claim 20, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), in addition, Nickel discloses wherein the system corresponds to a distributed vector network .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vanwiggeren in further view of Nickel in further view of US 20150133062 A1 (Mrvaljevic) and Bradley (United States Patent 9,733,289).
Regarding claims 6-7, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), however, Wang fails to disclose wherein one of the measurement receivers is a master measurement receiver configured to trigger the other measurement receiver to initiate a measurement, and wherein the data processing unit is configured to acquire synchronized measurement results from the measurement receivers.  However, the examiner maintains that it was well known in the art to provide disclose wherein one of the measurement receivers is a master measurement receiver configured to trigger the other measurement receiver to initiate a measurement, and wherein the data processing unit is configured to acquire synchronized measurement results from the measurement receivers, as taught by Bradley. 
            In a similar field of endeavor, Bradley discloses devices, systems, and methods for synchronizing a remote receiver to a master signal for measuring scattering parameters. In addition, Bradley discloses the first reflectometer is adapted to be used as a master reflectometer with the second reflectometer used as a slave reflectometer such that the master reflectometer provides the slave reflectometer with the synchronization signal to phase synchronize signals generated by the slave reflectometer to the incident IF signal. Both phase and magnitude of an S21 parameter of the DUT are measurable when the reflectometer is used as the master reflectometer in combination with the slave reflectometer – column 2 lines 10-17 (i.e., wherein the data processing unit is configured to acquire synchronized measurement results from the measurement receivers). Further, Bradley discloses with the RF source of the master reflectometer 100 switched off and the RF source of the slave reflectometer 150 switched on, the time base signal received from the master reflectometer 100 synchronizes an oscillator via a PLL 154 to generate the RF output signal that is transmitted to the test port P2. The slave reflectometer 150 can be used to measure the phase wherein one of the measurement receivers is a master measurement receiver configured to trigger the other measurement receiver to initiate a measurement). 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang by specifically providing disclose wherein one of the measurement receivers is a master measurement receiver configured to trigger the other measurement receiver to initiate a measurement, and wherein the data processing unit is configured to acquire synchronized measurement results from the measurement receivers, as taught by Bradley, for the purpose of avoiding variation in frequency between oscillators within the measurement receivers by providing time base synchronization.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vanwiggeren in further view of Nickel in further view of US 20150133062 A1 (Mrvaljevic) and Beer (United States Patent Publication 2017/0016953).
Regarding claim 8, Wang, Vanwiggeren, and Nickel disclose everything as applied above (see claim 1), however, Wang fails to disclose wherein the data processing unit and the signal generator device are housed in a common housing. However, the examiner maintains that it was well known in the art to provide wherein the data processing unit and the signal generator device are housed in a common housing, as taught by Beer.
            In a similar field of endeavor, Beer discloses an electronic measurement device and method for operating an electronic measurement device. In addition, Beer discloses The electronic measurement device preferably comprises both, a signal generation unit and a receiving unit into a common housing, so the parameters of the signal generation unit are preferably set by the controlling unit and those parameters are preferably used to obtain the DUT's parameters (see paragraph [0012]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang by specifically providing wherein the data processing unit and the signal generator device are housed in a common housing, as taught by Beer, for the purpose of providing a single .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauska (United States Patent Publication 2017/0045603) in view of Noujeim (United States Patent 8,278,944) in further view of Nickel and US 20150133062 A1 (Mrvaljevic).
Regarding claim 17, Krauska discloses a system for vector network analysis of a device under test, comprising: 
a measurement receiver (410) comprising a local oscillator (410a, LO1), the measurement receiver being a homodyne receiver, as disclosed in paragraph [0018] (i.e., receivers 410-4112 are generally analog or digital receivers with superheterodyne, homodyne, direct conversion, or similar receiver techniques); and 
at least one data processing unit (420) connected with the measurement receiver (410); however, Krauska fails to disclose the connection between the data processing unit and the measurement receiver being flexible so that the position of the measurement receiver is adjustable.  However, the examiner maintains that it was well known in the art to provide the connection between the data processing unit and the measurement receiver being flexible so that the position of the measurement receiver is adjustable, as taught by Noujeim.
            In a similar field of endeavor, Noujeim discloses a vector network analyzer having multiplexed reflectometers for improved directivity. In addition, Noujeim discloses an embodiment of a frequency-extension module 350 for use with systems in accordance with the present invention to extend a bandwidth of a VNA 200 is shown connected between the VNA 200 and a DUT 2. The port of the VNA 200 can be connected with a distal port of the frequency-extension module 350, and the DUT 2 can be connected with a proximal port of the frequency-extension module 350 (as disclosed in column 3 lines 29-36). Further, Noujeim discloses the circuit formed when the frequency-extension module 350 is connected in series between the VNA 200 and DUT 2 includes switchable electrical paths. A first and second switch S1, S2 are set so that the IF processor 212 of the VNA 200 is electrically connected with 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Krauska by specifically providing the connection between the data processing unit and the measurement receiver being flexible so that the position of the measurement receiver is adjustable, as taught by Noujeim, for the purpose of providing an optional module that supplements a VNA with a mechanism, such as extending the bandwidth of the VNA.
Moreover, the modified Krauska is not clear in the disclosure of wherein the system corresponds to a distributed vector network analysis system in which the measurement receiver and the data processing unit are separately formed with respect to each other so that they are not integrated in a common device.  However, the examiner maintains that it was well known in the art to provide wherein the system corresponds to a distributed vector network analysis system in which the measurement receiver and the data processing unit are separately formed with respect to each other so that they are not integrated in a common device, as taught by Nickel.
            In a similar field of endeavor Nickel discloses a testing system with electrically coupled and wirelessly coupled probed In addition, Nickel discloses wireless probe 86 may be formed from one or more antennas, so probe 86 may sometimes be referred to herein as a test system antenna. Antenna 86 may be coupled to test equipment 84 by radio-frequency path 24. Path 24 may be formed from a coaxial cable or other transmission line structure (see paragraph [0042]). Additionally, Nickel discloses antenna 86 may be placed in the vicinity of device structures under test 98 (e.g., within 1 to 10 cm of device structures under test 98 or more than 10 cm or less than 10 cm away from device structures under test 98) or may be placed at a far-field location (e.g., meters away from device structures under test 98 or closer or farther). During operation, as test electromagnetic signals are transmitted by network analyzer 212 and applied to device structures under test 98 through probe 76, corresponding transmitted wireless electromagnetic test signals may be received through antenna 86 (see paragraph [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/